Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 1 of 36

FILE

UNITED STATES DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT Near COLORADO

 

FOR THE DISTRICT OF COLORADO SEP 16 2019
JEFFREY P. COLWELL
CLERK
Civil Action No.
(To be supplied by the court)

, Applicant,

 

 

The Attorney General of the State of: Coro ANDO , Additional Respondent.

(Note. If you are attacking a judgment that imposed a sentence to be served in the Suture, you
must fill in the name of the state where the judgment was entered. If you are attacking the
execution of your sentence and not the validity of a state conviction or sentence, you must file
an application for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. If you are attacking
the validity of a judgment entered in a federal court, you must file a motion pursuant to 28
U.S.C. § 2255 in the federal court that entered the judgment.)

 

APPLICATION FOR A WRIT OF HABEAS CORPUS
PURSUANT TO 28 U.S.C. § 2254

 

NOTICE

Federal Rule of Civil Procedure 5,2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
Jast four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 2 of 36

A. APPLICANT INFORMATION
You must notify the court of any changes to your address where case-related Papers may be
served by filing a notice of change of address. Failure to keep a current address on Jile with the

court may result in dismissal of your case.

   

 

       

    
 
  

  
  

 

 

Ce MENEAL 3 MAR. Vane Hh Gremio Conner
S name, prisoner identification number, and complete mailing address)

 

IN ih C

(Applicant’

 

  

Indicate whether you are a prisoner or other confined person as follows: (check one)

_____ Pretrial detainee
____- Civilly committed detainee
____— Immigration detainee

_X Convicted and sentenced state prisoner
—— Convicted and sentenced federal prisoner
____—- Other: (Please explain)

 

B. RESPONDENT(S) INFORMATION

We ote of WWE Stare OF Coronnnd

(Respondent’s name and complete mailing address)

 

Cc. CONVICTION UNDER ATTACK
Name of the court that entered the
judgment of conviction:

Date the conviction was entered: Aususr Wo, AO

AaAKOE Cousty Distiner Covar

 

 

 

Case number: AoW ls
Length and type of sentence: Two COMPECUTIWE SEATTEANLES OF LICE
Are you serving any other sentence? _X Yes ___No (check one)
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 3 of 36

Offense(s) you were convicted of Fast DEGHEE MLADEN Counts) heat NeoAne €
committing: WO CSE SB Co AITO) Fekefans Perdis COS ONE (7 COL

   

Wor Gurcry

What was your plea?

Kind of trial: X_ Jury ___ Judge only (check one)

D. DIRECT APPEAL

Did you file a direct appeal? x Yes ___ No (check one)

Name of the court in which the direct
appeal was filed: Coromion Coury of APPEALS

 

Date and result of direct appeal:

Did you seek review in the state’s highest

court on direct appeal? X Yes ___ No (check one)

Date and result of review in the state’s
highest court:

 

If you did not file a direct appeal, explain iA
why: 4) fi

E. POSTCONVICTION PROCEEDINGS
Have you initiated any other postconviction proceedings in any state court with respect to the

judgment under attack? Yes ___ No (check one).

Lf your answer is “Yes,” complete this section of the Jorm. If you have initiated more than one
postconviction proceeding, use additional paper to provide the requested information for each
prior proceeding. Please indicate that additional paper is attached and label the additional

pages regarding previous lawsuits as “E. POSTCONVICTION PROCEEDINGS.”
DiSTAICT QouhT, ANAPAROE Cousr¥

NOS Sound Poromac Sree £T, CEnT eal, Core J0WR

Name and location of court:

  
 
 

 

1. On Kot, Cher Dawe
COLDRAOD CAime 2 46C

       

{) 6

Type of proceeding:
To
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 4 of 36

 

 

 

Date filed: _fuust Siol4

Date and result: DeweO Ala0 [4014
Did you appeal? ___ Yes _X No (check one)
Date and result on appeal: nin

 

Did you seek review in the state’s
highest court? __. Yes &__ No (check one)

Date and result: Ny) | A

 

F. STATEMENT OF CLAIMS

State clearly and concisely every claim you are asserting in this action. For each claim, specify
the right that allegedly has been violated and all Jacts that support your claim. If additional
space is needed to describe any claim or to assert additional claims, use extra Paper to continue
that claim or to assert the additional claim(s). Please indicate that additional Paper is attached
and label the additional pages regarding the statement of claims as “F. STA TEMENT OF

CLAIMS.”

WARNING: If you fail to assert all of your claims in this application, you may be barred from
presenting additional claims at a later date.

 
 
 

    
  
 

 
               

TENEAe eager OF APPEALS EAmomcousiY HELO TAT TIE Thal Count Dio WOT VIOLATE Mp,
MENEALS AHS TO A EAA TRIAL BWD IMPARTIAL SUA When IT DERGED TO WAKE WTO
Beroag \, MOUEAL HOO KEEN GWEN A CARACE TO PRESE WT tis EVIOEAGE ANNO bEKOnE Tie

COVAT HAD INSTRUCTED THE Sumy AS To THE APPLICRELE Law,
SEE ExTAA Proes

Lagén (F) srArement

OF CLAIMS 1- 23

        
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 5 of 36

G. EXHAUSTION OF STATE REMEDIES
WARNING: You must exhaust available state remedies before filing a habeas corpus action in

federal court pursuant to 28 U.S.C. § 2254. Your case may be dismissed if you have not
exhausted available state remedies.

Did you fairly present each claim asserted
in this action to the state’s highest court? X Yes No (check one)

If you answered “No,” please identify which claim(s) have not been fairly presented to the state’s
highest court and explain why: AJ A

H. PRIOR FEDERAL ACTIONS
Have you filed any prior actions in any federal court challenging the same conviction or sentence

under attack in this action? ___ Yes K__ No (check one).

If the instant action is a second or successive application, have you obtained authorization from
the United States Court of Appeals for the Tenth Circuit for this court to consider the

application? ___ Yes X/_ No (check one).

Complete this section of the form if you have filed a prior federal action challenging the same
ction. If you have initiated more than one prior

conviction or sentence under attack in this a
action, use additional paper to provide the requested information for each prior action.
Please indicate that additional paper is attached and label the additional Pages regarding

prior actions as ““H. PRIOR FEDERAL ACTIONS.”
ul

Name and location of court:

 

 

Case number: Al IN
Type of proceeding: Ni Ip
Claim(s) raised: NIA

 

 

 

Date and result: (attach a copy if available) __A) A

Result on appeal, if appealed:
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 6 of 36

I. TIMELINESS OF APPLICATION
If the judgment of conviction or the sentence under attack became final more than one year prior

to the commencement of this action, explain why the application is not barred by the one-year
limitation period in 28 U.S.C. § 2244(d). If additional space is needed, use extra Paper to explain
your answer. Please indicate that additional paper is attached and label the additional pages
regarding timeliness as “J. TIMELINESS OF APPLICATION.”

NIN

J. REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. If additional space is needed

to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “J. REQUEST
FOR RELIEF.” Wo TERENCE PWORKE MENEAL RESIECTFULLY (yEQuESTS Tar TAS
Cou Rew Wi5 RRLICATION FoR R WAIT OF HABEAS AoAMS VesuArrT
TO AB USL: B8OS4, VPCATE THE QuogemMEnT OF Commcney On Doccér
AuMBE \\CA13, REMANO THE Cask To THE Dsthierceuhr oF

ARPANOE Coury Ado onoke, A NEw TAAL,
K. | APPLICANT’S SIGNATURE

I declare under penalty of perjury that I am the applicant in this action, that I have read this
application, and that the information in this application is true and correct. See 28 U.S.C. §

1746; 18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this application: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending or
modifying existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the application otherwise complies with the requirements of
Rule 11, ed

  

 

 

 

S signature)

(Form Revised December 2017)
(F) Oren’ en ¥502 6356p ORS, (Begumpet) Filed 09/16/19 USDC Colorado Page 7 of 36

1.) The court of appeals erroneously held that the trial court did
not violate Mr. McNeal’s rights to a fair trial and impartial jury when it
refused to inquire into the allegations of jury misconduct and thereby
allowed some jurors to pre-deliberate before Mr. McNeal had been
given a chance to present his evidence and before the court had

instructed the jury as to the applicable law.

A. Background

After swearing in the jury, the court gave the jury preliminary

instructions, including:

e “You need to keep in mind throughout the course of this trial that the
defendant is presumed innocent and has no burden in the case;”

e “You should not discuss the case among yourselves or with anyone else;
and,

e “Keep an open mind throughout the course of this trial and not to arrive
at a final decision until you have been released back for deliberation in
the case,”

(R. Tr. 7/31/12, pp11, 14,221-22)

On the sixth day of trial, juror Bryce contacted the bailiff before

lunch because he was wondering why the court did not respond to a
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 8 of 36

message he left on the bailiffs answering machine. (R. Tr. 8/7/12, PP 244-
45). Bryce wanted to talk to the court personally, but the court told him
through the bailiff that they could not talk outside the presence of the
parties. Further the court told Bryce if he was uncomfortable meeting
with the parties, he could reduce his concerns to writing and submit
them to the court for consideration after lunch break.

The court listened to Bryce’s message and-for some unknown
reason- destroyed it. The court “paraphrased” the message for the record
as “ arather long, rambling message concerned about some sort of, |
guess, glances or some observations [Bryce] made of the in-court
deputies from his perspective tooking excessively at him and making
faces at him.”

After the court released the jury for the day, Bryce submitted a
note to the court, the note said:

| want to be taken off the jury due to stress. | have not had a drink

for five years, making me want to drink. | need to be removed for

my health. Be dismissed today!

(Id.; PR, v3, P500)

The next morning, the prosecutor moved to dismiss Bryce from the jury. (R. Tr.
8/8/12, P5). Contrarily, the defense moved the court to first question Bryce “To get on the
record directly from him the exact nature of his concerns,” and then, if necessary, inquire of the
entire panel. The court did as the prosecutor requested and dismissed Bryce without question.
After Bryce’s dismissal the defense then sent it’s investigator to do what the court refused to
do- get information as to why, after six days of trial, Bryce was stressed.
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 9 of 36

In pertinent part, Bryce told the investigator that he was feeling stressed because the
other jurors were (1) Discussing limiting the number of jury questions, and he asked a lot of
questions; (2) Discussing witness testimony, in the form of “Minor details mixed into general
conversation;” (3) Engaging in pre-deliberations, i.e., Discussing “how the law normally goes”
and allowing “parts of the trial” to “accidently slip out;” (4) Not serious and just wanted to get
the case over with; and (5)compromising his “strength to hold out.” (See PR, v3, PP 506-08).
Bryce referred to 1 through 5, supra, as “little snowballs.” The investigator put this information

into an affidavit, and the defense filed it with the court.

A few days later, when the court finally allowed defense counsel to argue the issue,
defense counsel moved the court to inquire of the jurors pursuant to Harper v. People, 817
P.2d 77 (Colo. 1991), Due to the statements in the affidavit. (R. Tr. 8/10/12, PP 54-55). The

court denied the motion and held, in pertinent part:

1am dealing with 606(A), | think it is appropriate in the event that the court receives
information that a juror individually or collectively is acting improperly....That, obviously, is
open for immediate investigation. But the affidavit submitted here by the investigator for the
defense in the matter supports neither conclusion. There is insufficient information here to

even raise the specter that the jury is in some way acting improperly.......

In this particular matter, there has been no indication whatsoever in the affidavit
through the statements given by Mr. Bryce in his emotional state to this investigator that there
was any sort of impropriety being engaged in by any of the jurors. The best | have here in terms

of the concerns is that stuff is leaking out, “little snowballs” have been taking place, but these
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 10 of 36

are not defined at all in terms of Mr. Bryce’s statement to the investigator. So | do not find that
to be sufficient little snowballs that occurred, that was not further defined, and stuff leaking
out, which essentially was left undefined as well, he does indicate minor details are mixed into
the general conversation, | find that since this affidavit itself is premised upon statements made
by this emotionally distraught juror that there should be questions as to how much weight |
should give to these particular comments as well, and | don’t find it somewhat suspect what
comments were made by Mr. Bryce.{Id. At 67-70) (emphasis added). Thereafter, since Bryce
recorded much of the jury misconduct in his notebook, defense counsel moved the court to
include the notebook in the record. (Id. At71; see PR, v3, P507). The court denied the request

and claimed that Bryce’s notes, like his recorded message, were “immediately destroyed.” (Id.)

B. Law and Analysis
The due process clauses of the United States and Colorado constitution’s
guarantee every criminal defendant the right to a fair trial, including an impartial
jury. U.S. Const. Amends. VI, XIV; Colo.Const. Art.il, 16, 25; Ross v. Oklahoma,
487 U.S. 81, 85(1988); Bloom v. People, 185 P.3d 797, 805(Colo.2008}. “That
right may be violated if....the court is made aware of possible juror misconduct
and fails to investigate that allegation.” People v. Harmon 284 P.3d 124, 127-28
(Colo. App. 2011) (citing Dunlap v. People, 173 P.3d 1054, 1090-91(Colo.2007).
When a juror or jurors engage in premature deliberations, it is considered
juror misconduct because it jeopardizes a defendants due process rights. People

V. Preciado-Flores, 66 p.3d 155, 66(Colo. App.2002) (citations omitted).
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 11 of 36

The court of appeals decision in Harmon, Supra, is instructive to the
issues here. In Harmon, defense counsel argued to the jury in opening
statements that his client was not guilty of any charges-intentional or otherwise-
But said, “if at the end of this trial you conclude that the way Jamie Harmon was
bathing his daughter was negligent or careless, the defense live with that kind of
conclusion.” Harmon, 284 P.3d at 127. Thereafter, one of the jurors submitted a
note to the court that suggested he engaged in pre-deliberations, decided Mr.
Harmon was guilty, was annoyed with the extensive questioning and just wanted

to get the case over with:

| wish to ask why it is necessary to spend all this time calling witness and
going round and round on points and facts that both sides agreed to in
their opening remarks. It would seem that the disagreement is only over
what level of guilt is indicated. Can not the rest be stipulated? Can we not
focus on the distinctions of motive and actions? Id. Over the defense’s
objection, the court took no action as a result of the juror note and the
jury convicted Mr. Harmon of knowing or reckless child abuse, Id.AT 126-
27. Upon review, the court of appeals held that the trial court deprived
Mr. Harmon of his constitutional right to a fair trial when it failed to take
action-l.e., excusing the juror, declaring a mistrial, or, at the very least,

questioning the juror-after receiving the juror note. Id.
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 12 of 36

Here, the trial court deprived Mr. McNeal of his constitutional rights to a fair trial when
it failed to take action-l.e., questioning the jury about misconduct alleged in Bryce’s affidavit —
to determine whether the jurors were engaging in pre-deliberations, and if so, whether the pre-

deliberations effected Mr. McNeal’s constitutional rights.

Like the statements in Harmon, some of Bryce’s statements are subject to differing
interpretations. See. Harmon, 284 p.3d at 128. For example, the following statements “fairly”
suggest that some members of Mr. McNeal’s jury engaged in pre-deliberations, decided Mr.
McNeal’s was guilty, were annoyed with the extensive witness questioning, and just wanted to

get the case over with:

e Bryce said that he overheard the other jurors talking about “how the law normally
goes” and “parts of the trial are accidently slipping out;”

e Bryce said he was stressed because the other jurors were discussing limiting the
number of jury questions that could be asked of each witness, and he asked “a lot of
questions;” and Bryce said the other jurors were concerned about ensuring the trial
ends on time, flights needing to be caught, and one juror couldn’t “wait until [the trial]
is over to write a book”

(See PR, v3, pp. 506-08)).

Thus, as in Harmon, the trial court abused its discretion because it was required “to take
some action to correct any.....misunderstanding [of a juror’s duty to reserve judgment until
deliberations], to avoid the possibility of allowing.....biased juror[s] to sit” on Mr. McNeal’s jury.

Harmon, 243 p.3d at 128 ; see also Smith v. Phillips, 455 U.S. 209,217 (1982) (Due process
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 13 of 36

means “a jury capable and willing to decide the case solely on the evidence before it and a trial
judge, ever watchful to prevent prejudicial occurrence’s and to determine the effect of such
occurrence’s when they happen.”)}(emphasis added) ; United states v. Angulo, 4 f.3d 843, 848
(9*" Cir. 1993){“because even a single partial juror violates a defendants constitutional right to

fair trial, a judge must always act diligently to preserve that right.”)

The court of appeals held that the trial court did not abuse its discretion when it refused
to inquire of the remaining juror’s. (Slip op., p22). Specifically, the court held in pertinent part,
that (1) Bryce’s affidavit “Did not specifically describe pre-deliberation by the other juror’s” and
did “not indicate that the other juror’s had reached a conclusion before the case was submitted
for deliberations;” and (2) the trial court was entitled to doubt the truthfulness of the affidavit
because Bryce “declined to return and again address the court,” and “the affidavit, an

investigator for the public defender’s office, was not a neutral source.”
(Slip OP., pp23-24). The court is incorrect.

First the law does not require definitive proof of juror misconduct before a trial court
can conduct a jury inquire. As it stands today, the law requires a “fair suggest [ion]” of pre-
deliberations to require inquiry of the jurors. See Harmon, 284 p.3d at 127-28(addressing
interpretations of juror statements that fairly suggested juror pre-deliberations, as opposed to

analyzing the statements in a light most favorable to the state).

Second, other than bias, the trial court had no reason to doubt the truthfulness of
Bryce’s affidavit. Indeed, to the extent the court doubted the statements in the affidavit, it had

a duty to inquire to get to the truth of the matter. See Hayes v. State, 647 SO.2d 11, 14 (Ala.
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 14 of 36

Crim. 1994) (noting that a trial court has a duty to conduct a reasonable investigation of alleged

jury irregularities, including a painstaking and careful inquiry into the alleged juror misconduct).

2.) The court of appeals erroneously held that the trial court did not

violate Mr. McNeal’s right’s to a fair trial and impartial jury review
when it denied his challenge for cause to juror Sayrie because Sayrie

demonstrated during voir dire that he was biased in favor of the

prosecution.
A. Voir Dire

Prospective juror Knaru Sayrie indicated on his jury questionnaire that he
was “not sure” whether he could be fair and impartial in this case
because his “younger brother was shot 7 times [by] gang members.” This
being a case that involved gangs, guns, and shooting- and the fact that
the prosecutors and media were ramping up the James Holmes spectacle
in another courtroom in the same courthouse — prompted defense
counsel to query the venire about the prevalence of gun violence in our

society:

[Prospective juror Sayrie:] | had a brother that was a

victim of violence and survived being shot 7 times,
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 15 of 36

and...being close to him....it....brought up that memory and

things in that nature.

[Prospective juror Sayrie:] It was initiation day for gang
members and [Sayrie’s young brother} was a victim of
that, he and a couple of other people. And....anytime
something like that happens to your family... It’s a hard
pill to swallow, and you....you let the court... take its

course, but at the same time there is anger that is there.

[Defense counsel:] | can understand that. May | ask how
long ago it was?

{Prospective juror Sayrie:] That was in’98”, but he still
suffers from the wounds. | mean, they amputated his arm,
his colon is out, things like that, you know.

[Defense counsel:] So 14 years ago, but it doesn’t go
away?

[Prospective juror Sayrie:]It doesn’t go away.

[Defense counsel:] How do you feel?

[Prospective juror Sayrie:] | know as far as the victim is
concerned, you know, you feel a little partial to the

victims, because going through something like that myself
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 16 of 36

where my brother almost died, you know, it is kind of a
situation like that.

(R. Tr. 7/30/12, pp151-53) (emphasis added).

Based on this exchange, defense counsel challenged Sayrie for cause. (id. At215). The
court denied the challenge: The court: all right. Mr. Sayrie’s responses indicated he could
provide a fair trial and rational analysis of all the evidence in the case and follow the
instructions of law. | never heard him indicate in any fashion he was bias or bent of mind
towards one side or the other in the case, so | didn’t see grounds for the challenge for cause. He

remains as a juror in the matter.

(Id. At 216-17) (emphasis added). Sayrie ultimately served on Mr. McNeal’s Jury.

B. Law and Analysis

The Due Process Clauses of the United States and Colorado
constitution’s guarantee a defendant's right to a fair trial. U.S. const.
Amends. V.VI, XIV; Colo. Const. Arts. 1! 16, 25; Morrison v. People, 19 p.3d
668, 672 (Colo.2000). In order for a defendant to have a fair trial, he or
she must be provided with an impartial jury. See Nailor v. People, 612
p.2d 79, 80 (colo.1980).

In accordance with these rights to a fair trial and impartial jury,
the accused has the right to challenge jurors for cause. Morrison, 19 p.3d
at 672. Atrial court “must excuse” prejudiced jurors, biased jurors, and

all jurors who cannot, or will not follow the courts instructions. Id.;
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 17 of 36

Nailor, 612 p.2d at 80; people v. Russo, 713 p.2d at 362 (emphasis
added). “This standard protects the interests of justice and promotes
judicial efficiency.” Nailor, 612 P.2d at 80.

Here, the trial court’s abused its discretion when it refused to
dismiss Sayrie for cause.

Contrary to the court’s opinion, Sayrie did indicate he “was
bias[ed] or bent of mind towards one side of the case or the other in the
case.” (R. Tr.7/30/12, pp. 216-17); see People v. Loggins, 981 P.2d 630,
633 (Colo. App. 1998) (Trial court’s decision to deny a challenge for cause
must be reversed if the record does not adequately support the decision.)
Sayrie said that he would “feel a little partial to the victims”-or, in other
words, he would be partial to the prosecution- because his brother was a
victim of senseless gun/gang violence like the victims in this case. (See R.
Tr. 7/30/12, P. 153)

Thereafter, while Sayrie did indicate that he could “listen to the
evidence in its full entirety”, (Id. At 155), (he did not demonstrate to the
court that he could put aside his bias and render a fair and impartial
verdict according to the laws and evidence presented at trial.); See
People v. Fuller, 791 P.2d 702, 706 (Colo. 1990) (test for determining
whether a prospective juror should be disqualified for bias is whether

that person will render a fair and impartial verdict according to the laws
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 18 of 36

and evidence presented at trial.); 16-10-103(1)(J), C.R.S. (2010); Crim. P.
24(b)(x).

Indeed, this is not a situation where a prospective juror, after
informing the court of his bias towards the victims, “unequivocally”
assures the court that he would decide the case fairly and impartially
based on the evidence presented in court, See People v. Taggart, 621
P.2d 1375, 1384 (Colo.1981)(finding that trial court properly denied
challenge for cause to jurors who had initially expressed doubt as to their
ability to remain impartial because later both jurors made a “clear and
unambiguous concession...that they could and would be fair and
impartial”);People v. Fields, 697 P.2d 749,757 (Colo. 1984) (affirming trial
courts denial of challenge for cause despite prospective juror’s potential
for bias because the prospective jurors potential for bias because the
prospective juror stated “unequivocally that she would decide the case
on the evidence and instructions of law as the court gives them.”) Thus,
the court violated Mr. McNeal’s rights to a fair trial and impartial jury
when it denied his challenge for cause to Sayrie and allowed Sayrie to

serve on Mr. McNeal’s jury. (R.TR. 7/30/12, PP216-17; 8/16/12, P8).

3.) Appellate counsel proved ineffective when he failed to raise

blatant constitutional errors that occurred during trial on direct

appeal.
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 19 of 36

A. Background

At a motions hearing on January 19, 2012, the prosecution attempted to
introduce into the trial of Terrence McNeal statements codefendant Janelle Harris made
to a Lawrence McNeal under 804(b)(3) as statements against interest. The defense

objected stating that:

“These are not statement of minimal impact. These are statements that are
going to have a significant impact if they are admitted as they stand, and will be
out there without any means to cross -examine Ms. Harris about any of these
points that | have been talking to the court about.”(R. Tr. 1/19/12,P.58,Lines 19-

24)
The defense also states that:

“This certainly is not a circumstance where the people are without any other
means to attempt to establish these facts before the jury. (R. Tr. 1/19/12,P.59, 8-

11)
In the people’s response, DDA Antonopoulos states that:

“Just what it comes down to is there were three people out in the field on that

night, and that was Mr. McNeal, Ms. Harris, and the victim Tiffany Durst.”

She goes on saying that:

If Ms. Harris makes herself unavailable by refusing to testify by asserting her fifth amendment
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 20 of 36

privilege, there is a part of this case that we cannot get to absent these statement.” (R. Tr.

1/19/12. P.60, Lines 4-17) Judge Spear denied the peoples motion and | his ruling he stated:

“it would be error for the court to permit these particular statements to be
admitted in the process that the people outlined in their motion, having Ms.

Harris testify through a third party.”
He concludes by saying:

“So | am not going to permit the prosecution to introduce Ms. Harris statements
through Lawrence McNeal or through any other person who may have heard
these statements even though she may be unavailable for triai ultimately in this

matter.”(R. Tr. 1/19/12, P.70 Lines 5-17)

However, during trial these statements were Introduced via testimony of co-
defendant Tiera Homes. The defense objected and subsequently moved for a mistrial pursuant
to People v. Montoya, 753 P.2d 729, also citing to People v. James, 40 P.3d 36. (R. TR. 8/9/12,

Pp.191, Lines 12-25, 192, Lines 1-7) Judge Spear denied the motion stating that:

“The court was relying upon rule 801(D) 2 (E) to support the conclusion that the
statements are not hearsay, they are statements of coconspirators either made
during the course or in furtherance of the conspiracy.” (R Tr. 8/9/12,P.192,Lines

8-13)

Mr. McNeal disagrees and contends that under that analysis the trial court

made a constitutional error in admitting those statements.
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 21 of 36

B. Law and Analysis

Crawford v. Washington holds that no testimonial hearsay can be admitted
at trial unless the declarant is unavailable and the accused had a prior
opportunity to cross-examine the declarant. In this case the trial judge had
already stated in his denial of the people’s motion mentioned earlier that he
would not permit this type of hearsay evidence to be introduced at trial.
Although Ms. Harris was unavailable at trial, she was never cross-examined
by Mr. McNeal. The admission of these statements violates Mr. McNeal’s 6"
amendment right of confrontation and does not satisfy the state or federal
confrontation clause. The state in petition for post-conviction relief ruling
disagreed and said “Although defendant correctly notes that Ms. Harris was
unavailable at trial and never cross examined, defendant mistakenly
overlooks the non-testimonial nature of this statement.” They cite People v.
Trevizo, 181 P.3d 375 (Colo. App. 2007) (statements are only testimonial if
their primary purpose is to explain past events rather than to describe
ongoing criminal activity), but based off the testimony, that is exactly what
the statements are doing. Ms. Harris is explaining what had already occurred
and at no point does she speak about any other criminal activity ongoing or

pending, thus making these statements testimonial.

Judge Spear stated that the statements fall under 801(D) 2 (E) in that

they were made during the course of or in furtherance of the conspiracy.
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 22 of 36

C.R.S. 18-2-201 states that although a conspiracy need not necessarily
terminate with the completion of its targeted crime, nor even the arrest of a
conspirator, when it does terminate depends on the facts and purposes of
such conspiracy. In this instance the conspiracy’s objective was centered on
Tiffany Durst as proven by the people through numerous witnesses that they
introduced in the trial in order to chronicle the progression of the conspiracy.
When specifically asked “what was the plan” Tierra Homes described in
detail the original and revised plan targeting the eventual victim Tiffany
Durst. (R. Tr. 8/9/12, P.80, 11-25, P.81, 1-25, P.82, 1-25, P.83, 1-13) when
testifying about his interview with Lola Nicholas Det. Mehl was asked “what
did she [Lola Nicholas] say Little Black wanted the two girls to help him do?”
Detective Mehl then relayed her response which only involved doing
something to a girl a “girl” (R.Tr.8/9/11, P.183, 11-17)

The witness Rashaud Hudson testified that immediately after witnessing a
female in the trunk of the defendant's car, before leaving his presence
McNeal stated “he was going to take care of business.” (R. Tr. 8/8/12, P. 284,
15-25, P. 285, 1-11) The witness Tigee Jackson testifying that he was standing
with Mr. Hudson and Mr. McNeal the whole time stated that Mr. McNeal
said “were going to off this bitch” before leaving. (R. Tr. 8/13/12, P. 198, 1-

20)
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 23 of 36

In people v. Burke, 37 Colo. App. 289, 549 P.2d 419 (1976), one witness
established the existence of the conspiracy at the time of the burglary, but it
did not establish the existence of a conspiracy approximately three days later
when the declaration was made and no further evidence of a continuing
conspiracy was offered. In McNeal’s petition for post-conviction relief ruling
the state said “although the court found that the conspiracy had concluded
in Burke, defendant’s situation is easily distinguishable and provides further
support for the trial court’s ruling.” The state contends “if defendant is
correct in noting that the conspiracy ended with the murder of Tiffany Durst,
then it would have at least continued to the extent that they needed to drive
away from the Spillway and depart from the scene of the crime.”

However, that would imply either a previously expressed conspiracy to
conceal the crime by the defendants prior to the murder or a subsidiary
conspiracy to conceal the crime after its commission. The evidence of this
case does not support any such notions. Furthermore, numerous rulings
contradict the states contention. The court in state v. Yslas, 139 Ariz. 60 ruled
once a substantial crime has been committed, a conspiracy should not be
deemed operative merely because some of the conspirators act in concert to
avoid detection. In Grunewald v. U.S., 353 us 391 justice Harlan of the United
States Supreme Court explained: After the central criminal purposes of a
conspiracy have been attained a subsidiary conspiracy may not be implied

from circumstantial evidence showing merely that the conspiracy was kept a
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 24 of 36

secret and the conspirators took care to cover up their crime in order to
escape detection and punishment.... Acts of covering up, even though done
in the context of a mutually understood need for secrecy, cannot themselves
constitute proof that the concealment of the crime after its commission was
part of the initial agreement among the conspirators.

Here in McNeal’s case, Ms. Homes established the existence of the
conspiracy to kill Ms. Durst once the criminal episode began. However, Ms.
Homes did not establish the existence of a conspiracy ongoing approximately
forty-five minutes after the conclusion of the crime when the declaration was
made. (R. Tr. 8/9/12,P.174, Lines 21-24) No further evidence of a continuing
conspiracy was offered. Evidence provided via testimony of Ms. Homes
proves that conspiracy has ended when Ms. Harris makes the statements in
question. Furthermore, the statements themselves are describing the
conclusion of the conspiracy and the outcome of the criminal episode that
was born of the conspiracy so 801(D) 2 (E) was not used properly in
admitting the statements in question. In fact, according to Ms. Homes, The
next course of action the three defendants took was pay a social visit to a
friend’s house and upon leaving that friend’s house, the conspiracy that led
to the murder of Terrence George was born when the directive to go back to
Tiffany's apartment was given, further proving that at the time the hearsay

statement was made, the criminal conspiracy and the crimes the conspiracy
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 25 of 36

led to regarding Tiffany Durst was over. (R. Tr. 9/9/12, P.181, 24-25, P.182, 1-
25, P.183, 1-24)

The trial judge made a constitutional error in admitting these
statements in Mr. McNeal’s trial under C.R.E. 801(D) 2 (E) as these
statements were not made in the course of or in furtherance of a conspiracy.
There can be no furtherance of a conspiracy that has ended and according to
the testimony provided, all crimes with regard to Tiffany Durst were already
accomplished when statements were made, the objective of the conspiracy
was achieved and no other objective was presented at the time. Terence
George was not yet introduced into the criminal episode and a prior
conspiracy to conceal was not in existence. The only conspiracy entered into
by the three defendants was over at this point. The judge said he would not
allow Ms. Harris to testify through a third party and that is exactly what
occurred here with Ms. Homes serving as the third party instead of Lawrence
McNeal. As in the Burke case reversal is required because of Tiera Homes’
hearsay testimony regarding what Janelle Harris told her occurred in the field
where the victim was killed.

Mr. McNeal was represented on appeal by Michael Mattis #37869 who
rendered ineffective assistance when he failed to raise this blatant
constitutional error on direct appeal. The state asserts “had Mr. Mattis
argued that these statements were improper hearsay on appeal, it is with fair

assurances that the appellate court would have deemed the error harmless.”
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 26 of 36

a

The state also argues “even if the trial court did err, excluding Ms. Harris
statement would not have changed the outcome of the trial because the
admissible evidence against defendant was overwhelming to tie him to
Tiffany Dursts’ murder. The state then mentions several key points in Ms.
Homes’ testimony and two other witnesses, but fails to mention that the
only testimony close to eyewitness testimony the jury heard regarding who
actually killed the victim came from Ms. Homes via these statements. To
exclude these statements is to exclude the only witness to this crime.
Information provided to Ms. Homes via the coroner's report will not disclose
who killed the victim only how she died, the only way to say McNeal killed
the victim is via these statements. As this is the only means by which to
answer the question who killed the victim, these statements had a very
significant impact on the jury and the verdict they reached and that error

cannot be overlooked as harmless. By not challenging these inadmissible and

 

highly prejudicial statements on direct appeal, Mr. Mattis did not present a ( Commented [LL1]:

 

sound and effective appeal. Ignoring this issue allowed inadmissible
evidence with a direct link to the guilty verdict eventually handed down to go

unchallenged on appeal, prejudicing the defendant and rendering Mr. Mattis

ineffective. X ay

DEFENSE COUNSEL RENDERED INEFFECTIVE ASSISTANCE OF

COUNSEL WHEN IT FAILED TO INVESTIGATE, PREPARE A PROPER
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 27 of 36

>

DEFENSE FOR AND RAISE A PROPER OBJECTION TO THE

INTRODUCTION OF CELL PHONE TRACKING INFORMATION.

BACKGROUND

In April 2011, Terrance McNeal was charged with the murders of Tiffany
Durst and Terrance George. The prosecution’s case heavily relied on witness,
specifically co-defendant Tiera Homes’ testimony placing McNeal at the
crime scenes and McNeal’s cell phone records corroborating the witnesses.
In an august 9, 2011 preliminary hearing Aurora Police detective Charles
Mehl stated:

“After | got a production of records request for Mr. McNeal’s cell phone
from our crime analyst at the Aurora Police Department, | was provided a
map”

(R.Tr.8/9/11, P.59, 7-16)

Mehl than explains the map. (R.Tr.8/9/11, P.60, 2-24) No objection was
made by defense counsel as to the admissibility of the cell phone evidence.

On August 10, 2012 during trial, this evidence was presented to the jury
via testimony from FBI agent Scott Eicher:

DDA Cochran: So in this case were you asked to analyze the cellular

phone records or historical call detail records for two different

phones?(R.Tr.8/10/12,20-22)
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 28 of 36

Eicher then stated:

“t used these records to determine the date and time of the calls and the
cell site and sector used by the phones at the time the calls were made.” (R.
Tr. 8/10/12, P.144, 20-22)

Eicher goes on to explain his method of utilizing two programs to map
the phone records. Map point “is actually sold to the public for planning your
vacation” and Google Earth. (R.Tr.8/10/12, P.145, 16-25, P.146, 1} these are
two highly accurate programs with near GPS precision. In fact, GPS
coordinates were used to “know exactly where it [McNeal’s phone] was
being used on a specific call.”(R.Tr.8/10/12, P. 148, 10-19)

Despite lack of objection by the defense counsel as to the inadmissibility
of this evidence, Mr. McNeal contends that tracking his movements through
his cellular phone was a gross invasion of his privacy and when the Aurora
Police Department acquired McNeal’s phone records without a court order,
subpoena or search warrant, that constituted an illegal search and seizure
under the fourth and fourteenth amendments of the united states

constitution.

B. Law and Analysis
In Carpenter v. United States 138 S.CT. 2206, prosecutors applied for
court orders to obtain phone records for Timothy Carpenters and several

other suspects. The purpose of these orders were to track Carpenter's
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 29 of 36

whereabouts at the time his alleged crimes occurred. The records for
were obtained and at trial an FBI agent offered expert testimony about
the cell site data. During this testimony, the agent produced maps placing
carpenters phone near some of the robbery scenes leading to his
conviction. Because Carpenters phone was near some of the robbery
scenes leading to his conviction. Because Carpenters phone records were
obtained without a search warrant that constituted an illegal search and
seizure and the case was later overturned.
On August 7/2012 during the trial of Terrence McNeal Clifton
Cobbs, a representative of cricket, McNeal’s cell carrier was called to testify.
Cobbs never received a subpoena, court order or warrant to create Mr.
McNeal’s call records. In fact, after obliging the Aurora Police Department's
production of records request mentioned earlier, Mr. Cobbs coupled the
records with a letter that “actually explains how to request these records.”
(R. Tr. 8/7/12, P.91, 20-23) The letter even stated “you need either a criminal
grand jury or trial subpoena or a subpoena duces tecum or a search warrant
in order to get these records.” (R. Tr. 8/7/12, P.92, 1-14)

The state in Mr. McNeal’s petition for post-conviction relief
pursuant to Colorado criminal procedure rule 35(c) ruling asserts that Mr.
Cobbs’ explanation of the letter he sent to law enforcement indicated “police
complied with a certain level of procedure in order to receive the records.”

“Pursuant to Colorado law, a court may order the production of records if
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 30 of 36

probable cause is shown beforehand.” The state adds “since a request for
production of records requires a judge to find probable cause and sign off on
the request, it is highly likely that a judge would have found probable cause
and signed off on a search warrant as well.” The state refutes Mr. McNeal’s
contention that no exigent circumstances existed that would allow law
enforcement to acquire his phone records without a warrant, subpoena, etc.
they cite to Riley v. California, 134 S. Ct. 2473, 2494, people v. Nelson, 296
P.3d 177, 185 and people v. Lewis, 957 P.2d 160, 169. All include examples of
exigent circumstances that would give law enforcement the power to
execute a warrantless search, however none of these examples have any
bearing on this case at ail. The state notes “pursuant to information provided
to the police from a C.!., defendant indicated that he was going to kill Ms.
Homes and told the C.|. about the murder” and concludes “based upon the
information before the police at the time of the records request, the police
had justifiable cause to worry about the public safety of an alleged murder
suspect out of custody and worry for the safety of Ms. Homes. Accordingly,
exigent circumstances may have been found.” Mr. McNeal has been in
custody since 12/7/2010 and was interviewed by police 4 days prior. When
asked specifically about this interview and whether or not Mr. McNeal was a
suspect in the investigation at that time detective Mehl answered “no.” (R.
Tr. 8/13/12, P.236, 19-21) The records were requested after this interview

and the results were received on 2/8/11. Information was not provided from
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 31 of 36

any C.I. inside the jail until 3/9/11 and based off of Meh!’s testimony Janelle
Harris wasn’t contacted until 4/9/11. (R. Tr. 8/9/11, P.68, 8-13) information
provided from that interview led to the contact of Ms. Homes on 4/11/11. (R.
Tr. 8/9/11, P.84, 5-12) By then the Aurora Police Department had Mr.
McNeal’s records for some time before he was a suspect in what was a
missing persons case at the time of the records request. At the time of the
records request, law enforcement couldn’t have possibly worried for the
safety of Ms. Homes as the state asserts, because prior to Ms. Harris’
interview, they didn’t know she existed. According to detective Mehl, a judge
never signed any kind of warrant regarding this case until 4/13/11. (R. Tr.
8/13/12, P.252, 25, P. 253, 1) exigent circumstances couldn’t possibly exist
because no information was known until Ms. Harris’ interview later on. In the
carpenter case, the United States Supreme Court held “an individual
maintains a legitimate expectation of privacy in the record of his physical
movements as captured through CSLI. Tracking a person through cell-site
location information (CSLI) is synonymous with the GPS tracking used in
United States v. Jones 132 S. Ct. 945. In fact, the united state supreme court
in Carpenter concluded that: “historical cell site records present even greater
privacy concerns than the GPS monitoring considered in Jones. They give the
government near perfect surveillance and allow it to travel back in time to
retrace a person’s whereabouts”, which was precisely what occurred in

McNeal’s case. As in Carpenter, the records obtained from McNeal’s wireless
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 32 of 36

carrier was the product of a search. The Aurora Police Department obtained
McNeal’s records not via a warrant supported by probable cause or a
subpoena, but via a production of records request and without any exigent
circumstances occurring, that was an illegal search and seizure.

McNeal’s was not a case in which the government's evidence was
indisputable as in United States v. Cronic 466 U.S. 648 whereas “a competent
attorney would have no reason to question the accuracy, authenticity or
relevance of this evidence.” McNeal’s defense team questioned the accuracy
of the technique Eicher used, even objecting to the records as hearsay and
objecting to them in map format as hearsay, but never questioned the
admissibility of the CSLI evidence regarding how they were acquired.
Without a warrant, court order or subpoena, this evidence was inadmissible
making Eicher’s technique irrelevant.

The court in Rose v. Lundy, 455 U.S 509 (1982) ruled investigations
into lines of defense must include “an independent examination of the facts,
circumstances, pleadings and laws involved. Any potential line of defense
would be negated as the prosecution insists McNeal was with and using his
phone during the commission of this crime, making this evidence highly
prejudicial.

Under the sixth amendment of the United States Constitution, a
person accused of a crime has the right to “effective assistance of counsel.”

The court in Adams v. United States ex rel McCann (U.S. N.Y. 1942) stated
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 33 of 36

“an accused must have the means of presenting his best defense. He must
have time and facilities for investigation and for the production of evidence.”
The court in Powell V. Alabama concluded that “counsel also has a duty to
bring to bear such skill and knowledge as will render the trial a reliable
adversarial testing process.” This same court in Powell v. Alabama, 287 U.S.
45 (1932) further stated “even the intelligent and educated layman has small
and sometimes no skill in the science of law.”

The burden of investigating, researching and preparing a defense
cannot be placed on the defendant. Counsel is not tasked with the
responsibility of predicting the ever changing law, however, tracking through
CSLI has been a contested issue in multiple courts, in multiple states
culminating in eventual changes in the law in Maine, Minnesota, Montana,
Tennessee, Utah and C.R.S. 16-3-303.5 in Colorado, but without knowledge
of the law or of criminal procedure, McNeal could not even preserve this
issue for appeal. The decision in the Carpenter case was not decided during
McNeal’s trial, however the line of cases leading to that decision including
the Jones case was decided which would have given an attorney doing his
due diligence a direction to argue the admissibility of these records with
regard to the way they were acquired.

Defense counsels failure to argue this issue effectively allowed a
witness equivalent to testify, unchallenged, to the whereabouts of the

defendant and cannot be overlooked as harmless. Used in tandem with the
Case 1:19-cv-02636-GPG Document1 Filed 09/16/19 USDC Colorado Page 34 of 36

hearsay statements also being challenged in this habeas corpus action, these
CSLI records provide the prosecution with a witness that cannot be cross
examined. Defense counsels failure to research the way McNeal’s records
were acquired, investigate whether the acquisition was legal and raise
proper objection to the introduction of the prosecutions CSLI evidence
allowed inadmissible and highly prejudicial evidence to be presented to the
jury, thereby depriving Mr. McNeal of a fair trial.

Based off of the issues presented above Mr. McNeal requests that this
court grant his writ of habeas corpus, vacate the judgment of conviction on
docket number 11CR786, remand the case to the District Court of Arapahoe

County and order a new trial.
Olorado Page 35 of 36

Case 1:19-cv-02636-GPG Document1 Filed 0

 

 

 

COLGRADS DEPT OF CORRECTIONS
Name: TEAHENCE NEeNEAL
Register Number: \5°9O AR, unit: L|

PO BOX G00 STEALING CoAAEC TIONAL Fagiuty

City, State, Zip STERUNG,CoLo. BOWS)

Office of TIE Clean
UNITED DATES Disrarr Cour

ALEKED A Rages Courtlose

O1- 19T Srpcer hoom AlOS

Wee.

DENVER, Coro, S049

 

A tine sai ll

~_

li.

ct eain amt tit aati alii aaitas tila ittansittis Aiea ii amma
 

Case 1:19-cv-02636-GPG Document1 Filed O97IC===@™SSDC Colorate Page 36 of 36

hod
